McMILLAN, Judge.
The appellant pleaded guilty to distribute ing a controlled substance, in violation, of § 13A-12-211, Code of Alabama 1975, and was sentenced to five years’ imprisonment. On March 27, 1991, he filed a pro se written notice of appeal and requested that new counsel be appointed to represent him on appeal. On May 25, 1991, the clerk of the circuit court certified the completion of the record on appeal. However, as of this date, no brief on behalf of the appellant has been filed with this Court.
It appears from the record that the appellant is indigent. Therefore, this cause is due to be remanded to the trial court for a determination of whether the appellant has abandoned his appeal. If he has not, the trial court is instructed to notify his original counsel of his continuation on appeal or, pursuant to Rule 24(b), A.R.App.P., to relieve trial counsel of representation and to appoint new counsel for appeal.
A return indicating the disposition of this cause is to be filed with this Court within 84 days of the date of this opinion. If the appellant pursues his appeal, the time period for the serving and filing of his brief shall be extended to 28 days (4 weeks) from the date of notice of continuation or appointment of appellate counsel.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.